DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-11 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, specifically Lopez Galera et al., US Pub No 2015/0343999 A1, combined with Barthalon, US Pat No 3,461,806, demonstrate a nozzle and a single-cylinder type reciprocating pump with an internal volume of 10cm3 or less where the exhaust time per cycle required for exhausting the air in the internal volume is 0.03 seconds or less and wherein a flow rate of the pump is 50cm3/s or more during 0.02 seconds of the exhaust time required. However, the combination of Lopez Galera et al. and Barthalon do not disclose or render obvious the nozzle configured to suck air therefrom into the single-cylinder type reciprocating pump. Specifically, in Lopez Galera et al. the reciprocating pump has a separate air inlet including a check valve to allow air into the internal space of the pump. One having ordinary skill in the art would recognize that one can neither reconfigure the air inlet to be through the nozzle nor replace this air inlet with an air inlet through the nozzle as Lopez Galera explicitly uses the one way valve to disallow air flow into the pump chamber during the compression stage of the pump and in order to function properly the nozzle cannot include a one way valve such as this and the nozzle cannot act as a one way valve such as this. Furthermore, the pump itself cannot just be replaced with any pump as the internal volume would need to be 10cm3 or less as required. While Barthalon teaches a reciprocating pump with an internal volume of 10cm3 or less, Barthalon does not include any sort of nozzle and also includes inlet valve structure. Thus, the prior art does not disclose or render obvious a nozzle configured to suck air therefrom into the single-cylinder type reciprocating pump in combination with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752